DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,021,374 B2 (herein referenced as Kamiya), in view of Kamiya (U.S. Patent. No. 9,185,390; herein referenced as Kamiya’90).
As per claim 8, Kamiya teaches a video camera system comprising (“ a video camera system”, claim 1 col. 16 line 17): a first image sensor configured to output a first image (“a first imaging device configured to output a first image signal”; claim 1, col. 16 lines 18-19); a second image sensor configured to output a second image (“a second imaging device configured to output a second image signal”, claim 1, col. 16 lines 20-21); a memory configured to store correction data for correcting a difference between an imaging state of the first sensor and an imaging state of the second image sensor (“a memory configured to pre-store correction data for correcting a difference between an imaging state of the second imaging device”, claim 1, col. 16 lines 22-25), and circuity configured to control the first image sensory and the second image sensor (“circuitry configured to control the first imaging device and the second imaging device”; claim 1, col. 16 28-30); determining a first control value and a second control value based on the correction data for the difference between the imaging state of the first image sensor and the imaging state of the second image sensor (“determine a first control value and a second control value based on the pre-sored correction data for correcting the difference between the imaging state of the first imaging device and the imaging state of the second imaging device”; claim 1, col. 16 lines 32-36); output the first control value to the first image sensor (“output the first control value and the second control value to the first imaging device”; claim 1, col. 16 lines 38-39); output the second 
However, Kamiya’90 teaches circuitry configured to simultaneously control the first image sensor and the second image sensor (“said camera adapter box to simultaneously control the first and second cameras to operate as if one camera”; claim 1, col. 15 lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Kamiya’90 with Kamiya for the benefit of providing improved camera control. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,887,583 B2 in view of Kamiya et al., (U.S. Patent No.10,021,374)
As per claim 1, U.S. Patent 10,877,583 teaches a video camera system comprising (“a video camera system comprising”; claim 1, col. 16 line 24): a first image sensor configured to output a first image (“a first image sensor configured to perform first imaging to generate a first image signal”; claim 1, col. 1 line 25-26); a second image sensor configured to output a second image (“a second image sensor configured to perform second imaging to generate a second image signal”; claim 1, col. 16 lines 27-28); a memory configured to store correction data for correcting a difference between an imaging 
However, Kamiya teaches circuity configured to simultaneously control the first image sensor and the second image sensor (col. 1 lines 39-47; col. 6 lines 7-10; claim 1), determine a first control value and a second control value based on the correction data for the difference between the imaging state of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kamiya with U.S. Patent 10,877,583 for the benefit of providing improved camera control and improved image quality.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,185,390 in view of Kamiya et al., (U.S. Pub . No 2016/0029010 A1). 
As per claim 8, (U.S. Patent 9,185,390) teaches a video camera system comprising: a first image sensor configured to output a first image (claim 1, a first camera); a second image sensor configured to output a second image (claim 1, “…and a second camera”); a memory configured to store correction data for correction a difference between an imagining state of the first image sensor and an imaging state of the second image sensor, and circuitry (claim 1, “a camera adapter box) configured to: simultaneously control the first image sensor and the second image sensor (claim 1, “… said camera adapter box  to simultaneously control the first and second cameras..”), determine a first control value and a second control value based on the correction data for the difference between the imaging state of the first image sensor and the imaging state of the second image sensor (claim 1, “… the camera adaptor box having a correction control block configured to (a) store a difference of an operating state of said second camera relative to an operating state of said first camera when said first camera and said second camera execute imaging operations by a first control value and a second control value output by a camera control unit, the difference based on output from said first camera and said second camera, respectively”); output the first control value to the first image sensor (claim 1, “…  output said first corrected second control value, with a difference in operation between said first and second cameras corrected, to said second camera”) control imaging timing of the first image sensor and the second image sensor (claim 1, “… an imaging timing adjustment block configured to adjust imaging timings of said first camera and said second camera”). U.S Patent 9,185,390 does not explicitly disclose a memory configured to store correcting data for correction a difference between an imaging state of the first image sensor and an imaging state of the second image sensor, output the first image and the second image to a display to be displayed as a three-dimensional video on the display, and wherein the first control value is difference from the second control value; and output the first image and the second image to a display to be displayed as a three-dimensional video on the display.
However, Kamiya teaches a memory configured to store correction data for correcting a difference between an imaging state of the first image sensor and an imaging state of the second image sensor ([0091], “The CPU 23 of the camera adaptor box 12 has camera adaptor data 41 for controlling operations of the camera adaptor box 12, a correction processing block 43 for executing correction by predetermined correction functions, and correction data 42 that is entered in the correction processing block 43. The camera adaptor data 41 and the correction data 42 are stored in a memory, not shown”) output the first image and the second image to a display to be displayed as a three-dimensional video on the display (claim 8, “… output the first image and the second image to a display to be displayed as a three-dimensional video on the display”), and wherein the first control value is difference from the second control value (claim 8, “… and wherein the first control value is different from the second control value”); and output the first image and the second image to a display to be displayed as a three-dimensional video on the display (claim 8, “…output the first image and the second image to a display to be displayed as a three-dimensional video on the display”).
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the second sensor" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, recites “… wherein the first control value is difference from the second control value” should be corrected to “… wherein the first control value is different from the second control value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Sogawa et al., (U.S. Pat. No. 6, 96,946) and Mazza et al., (U.S. Pub. No. 2008/0117290 A1). 
As per claim 8, AAPA teaches a video camera system (fig. 16) comprising: a first image sensor configured to output a first image ([0007]; fig. 16 el. 110a); a second image sensor configured to output a second image ([0007]; fig. 16 el. 110b); and circuitry configured to simultaneously control the first image sensor and the second image sensor ([0007], [0009]; fig. 16 el. 114; fig. 17 “the camera control units 113a and 113b are also connected to a simultaneous control apparatus 114 configured to simultaneously control the operations of the camera 110a and camera 110b); output the first image and the second image are displayed as three-dimensional video on the display (fig. 15 el. 112; [0003], [0004]). Although, AAPA discloses a reference signal is directly output to each of cameras 110a and 110b and each of the cameras 110a and 110b directly outputs a taken image to an external apparatus ([0005] 
 However, Sogawa teaches the known concept of a memory configured to store correction data for correcting a difference between an imaging state of the first image sensor and an imaging state of the second image sensor (“the correction data stored in the flash memory 19 include data for correcting the optical deviation between two CCD cameras 11, 15”; col. 3 lines 1-5); control imaging timings of the first image sensor and the second sensor (fig. 1 el. 14, 18). 
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to incorporate the teachings of Sogawa with AAPA for the benefit of providing improving image quality. 
Although AAPA (modified by Sogawa) discloses to output a first control vale to the first image sensor ([0005]) and output the second control value to the second image sensor ([0005] fig. 15-17; reference signal), AAPA does not explicitly disclose to determine a first control value and second control value based on the correction data for the difference between the imaging state of the first image sensor and the imaging state of the second image sensor.
However, Mazza teaches to determine a first control value and a second control value based on correction data for the difference between the imaging state of the first image sensor and the imaging state of the second image sensor ([0016], [0039-0040]; control signal for linearly moving the first camera 12 and tilting camera 14 for correcting determined vertical parallax between camera 12 and camera 14); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Mazza with AAPA (modified by Sogawa) in order to maintain desirable image quality and resolution by correcting for vertical parallax. In addition one would have been prompted to substitute the control signal of Mazza with the reference signal disclosed in AAPA (modified by Sogawa) in order to provide improved camera control of multiple cameras. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA M PRINCE/              Primary Examiner, Art Unit 2486